                        IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                 No.: 5:15-CV-0066-FDW

 MARSHALL LEE BROWN, JR.,                 )
                                          )
                               Plaintiff, )                 AFFIDAVIT SUPPORTING
                                          )                 DEFENDANTS’ SUMMARY
     v.                                   )                   JUDGMENT MOTION
                                          )                  Rule 56(e), Fed. R. Civ. P.
 GEORGE T. SOLOMON, et. al.,              )
                                          )
                             Defendants. )


       I, SWINDELL EDWARDS, being first duly sworn, hereby deposes and says as follows:

       1.      I am an adult over the age of eighteen (18) and am competent to provide this

Affidavit.

       2.      I am a named Defendant in this action; and I would like to provide the following

information for the Court’s consideration. I am presently employed by the North Carolina

Department of Public Safety, Division of Prisons (“NCDPS”), as the Regional Chaplain (II) for

the South Central and Western Region prisons. I have been in my present position for four (4)

years and employed with NCDPS for a total of nine (9) years.

       3.      It is my understanding that Plaintiff alleged in his Complaint that up until mid-2014

Jehovah’s Witness inmates were provided separate faith services that included classes once a week

on Sundays in the Chapel library, a special annual celebration of Christ’s death on 14 April 2014,

and a religious faith worship service and lecture on 6 April 2014. Allegedly Defendant Redding

refused to reinstate the separate services. The Plaintiff is requesting that Jehovah’s Witness be

considered separate and apart from the Christian/Protestant Religions since they do not believe in

the holy trinity among other things.




         Case 5:15-cv-00066-MR Document 40-2 Filed 10/29/18 Page 1 of 3
       4.        The theological similarities (not scholarly) that place the Jehovah Witness within

the context of Christendom are as follows:

            1. They both believe in God.
            2. They both believe is Jesus Christ.
            3. They both believe that all will die and meet in the Judgment.
            4. They both believe in the Holy Spirit.
            5. They both believe that Jesus came from Heaven and when He died He
               returned to Heaven.
            6. The both believe that Jesus gave His life as a ransom sacrifice and it was
               through His death and His resurrection that made it possible for those who
               exercise their faith in Him to gain eternal or everlasting life.
            7. They both believe in the resurrection of Jesus Christ and the kingdom of
               God.

       5.        I have made every reasonable effort to accommodate Plaintiff’s requests related to

the practice of his faith in compliance with NCDPS’s Religious Practices Resource Guide and

Reference Manual. I deny that in performing my duties as the Regional Chaplain (II) for the South

Central and Western Region prisons, I violated any rights secured to Plaintiff under the laws of

the State of North Carolina or the Constitution and laws of the United States.




                                                  2




         Case 5:15-cv-00066-MR Document 40-2 Filed 10/29/18 Page 2 of 3
Case 5:15-cv-00066-MR Document 40-2 Filed 10/29/18 Page 3 of 3
